DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 August 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blottiau (US 10,427,511).
Regarding Claim 1, Blottiau discloses a door frame 2 forming a vehicle door; a garnish 2a joined to a periphery of the door frame to finish an outer side face of the door frame (see Fig. 3); a door glass V installed so as to be raised or lowered within the door frame; a glass run 11-13 assembled to the door frame to support a periphery of the door glass; and a slider 10 installed in an inner side face of the door glass to guide a raising or lowering movement of the door glass, wherein the garnish 2a is provided with a restraint device 2a’ configured to prevent the slider from moving in a longitudinal direction of a vehicle (see Fig. 3; protuberance 2a’ locks run 11-13 into the frame which keeps the slider 10 from side to side movement; see also column 9, lines 34-38).
Regarding Claim 2, the restraint device 2a’ is a fixing protrusion protruding from a portion adjacent to the door glass in the garnish so as to direct toward an inside of the vehicle and restraining one side of the slider (see Fig. 3).
Regarding Claim 3, an end portion of the slider is formed with a latching portion 10a protruding from the slider so as to direct toward an outside of the vehicle, and the fixing protrusion 2a’ is configured to prevent the latching portion from being separated from the fixing protrusion (via the run 11-13).
Regarding Claim 4, the fixing protrusion 2a’ is formed in a partial section of a height.
Regarding Claim 5, the fixing protrusion 2a’ has a predetermined length.
Regarding Claim 6, the slider 10 is formed at an end portion of the glass V (see Fig. 3) in a partial section along the height of the glass.
Regarding Claim 7, the slider is formed within a predetermined length from a top end of the door glass (see column 8, lines 44-47).
Regarding Claim 8, the glass run 11-13 comprises a fastening part 11g (see Fig. 3) to be fastened to the door frame 2 and a body part 11e, 11f, 12, 13 formed integrally with the fastening part, and wherein the fastening part is made of a material harder than a material of the body part.
Regarding Claim 10, the body part is formed in a “C” shape to accommodate the slider 10 while allowing it to move.
Regarding Claim 11, one side of the fastening part has an airtight rib 11e extended towards the slider 10 and connected thereto.
Regarding Claim 12, an end portion of the body part, which is joined to the door trim, comprises an extension part 11f extending from the body part to the inner side face of the door glass to support the inner side face of the door glass.
Regarding Claim 13, see Fig. 3.
Regarding Claim 14, the extension part 11f is partially convex (see Fig. 3).
Regarding Claim 15, the door glass V and the garnish 2a are flush.
Regarding Claim 16, the slider 10 is installed inside the run 11-13.



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to window rack, seal and slider combinations for prevention of movement.

Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612